DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the AFCP 2.0 Request filed on 05/25/2022. 
Claims 6-8 and 16-18 are canceled. 
Claims 1-2, 4, 11, 14, and 20 are currently amended. 
Claims 1-5, 9-15, and 19-20 are currently pending and examined below. 

Claim Interpretation
The Examiner notes that the claims as currently amended no longer recite contingent limitations. Therefore, all of the limitations of the claims are required and are given patentable weight. 

Allowable Subject Matter
Claims 1-5, 9-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
Iyer et al. (US 2016/0196561 A1) discloses a message thread organizer that gathers messages from different social media systems. The message thread organizer also identifies messages that mention or tag an entity. 
Dheap et al. (US 2013/0336465 A1) discloses a method and system for enhancing problem resolution at a call center based on speech recognition of a caller. Context data is generated for an incoming call by analyzing historical record to identity a caller, a topic, a date, and a stress level of the caller. 
Walker et al. (US 2008/0249658 A1) discloses a method and system for determining a resolution to customer service issue based on determining whether or not a customer is a frequent “complainer” (e.g., submits more than a threshold number of customer service issues). If the customer is considered a frequent “complainer”, no resolution may be provided. If the customer is considered not a frequent “complainer”, the customer may be provided with a refund or free products. 
Manolescu et al. (US 2010/0030648 A1) discloses a method and system for continuously monitoring social media posts that contain certain keywords (e.g., name, location, brands, etc.). 
Anders et al. (US 2020/0034893 A1) discloses a method and system for applying natural language processing to perform a sentiment analysis of detected user posts. 
Ankit Prakash, “How to Track and Monitor Social Media for Better Business opportunity?”, retrieved from https://www.socialpilot.co/blog/how-to-monitor-social-media, available on July 14, 2018, discloses the concept of monitoring and tracking social media posts that mention a particular business. 
The claims as currently amended also overcome the 35 U.S.C. § 101 rejection because when viewing the limitations as an ordered combination, the claim applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681